Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claim 15 has been cancelled.
4. No claim has been amended. 
5. Claims 1- 14 are pending. 
            Allowable Subject Matter
6. Claims 1 and 8 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 8 are allowed for reasons argued by applicant in pages 7-8 of the Remarks, filed on January 18, 2022, and dependent claims 2-7 and 9-14 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
HATASAKI (US pat. No 20180246788) prior art of record teaches  executing, on the host computer, a storage plug-in configured to request the storage system to provide a list of snapshots generated from a volume mounted to the host computer; the host computer receiving, from the storage system, the list of snapshots accessible by the host computer in response to the request.
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claim 8: 
for an issuance of a restore request of the volume to the storage plug-in from the host computer: a) disabling data caching in the host computer for the volume; b) purging cache data in the host computer; and c) after completion of the purging of the cache data in the host computer, requesting the storage system to mount a selected snapshot from the list of snapshots to the host computer, wherein the storage system swaps a snapshot of the volume to the selected snapshot. 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 

          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Testardi, US6973549, title “Locking technique for control and synchronization”
YOCHAI, US20130339569, title “Storage System and Method for Operating Thereof”
Sadhu, US9317375, title “ Managing cache backup and restore for continuous data replication and protection”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 2/10/2022